Exhibit 10.5
 
LETTER OF INTENT




This Letter of Intent  (“LOI”) is entered into and effective this 10th day of
January, 2011 (“Effective Date”), by and among Minerco Resources, Inc., a Nevada
corporation which is publicly traded on the Over-The -Counter Bulletin Board
(OCTBB: MINE) through its wholly owned subsidiary, Minerco Honduras S.A.,
hereinafter referred to as the “Buyer”, and Sesecapa Energy Company S.A. de C.V.
(SENCO), a Corporation formed and operated under the laws of Honduras
hereinafter referred to as the “Seller”, (hereinafter sometimes referred to
collectively as the  “Parties”).


WHEREAS, Buyer is in the business of developing, producing and providing clean,
renewable energy solutions in Latin America;  and


WHEREAS, Seller is in the business of developing, producing and providing clean,
renewable energy solutions in Latin America;  and
 
WHEREAS, Seller desires to sell Buyer, and Buyer desires to purchase from
Seller, Thirty percent (30%) of the Seller’s rights, title and interest in and
to a certain Hydro-Electric Project located in Honduras known as the “Caserio
Rio Frio” (hereinafter sometimes referred to as the “Project”) for the
consideration and upon the terms and subject to the conditions hereinafter set
forth.
 
NOW, THEREFORE, the Parties, for and in the consideration of the mutual
covenants hereinafter provided and other good and valuable consideration, the
receipt of which is hereby acknowledged and agreed as follows:
 
1.           Buyer shall purchase and Seller shall sell Thirty percent (30%) of
its right, title and interest in and to certain a Hydro-Electric Project located
in Honduras known as the “Caserio Rio Frio” for the purchase price of Five
Hundred Sixty-two Thousand and Twenty-eight U.S. Dollars and Zero Cents (US$
562,028.00) in cash (the “Purchase Price”), payable as follows:
 
(a)  
The Cash Investment Schedule is attached to this LOI as Schedule 1.0;

 
(b)  
The First Cash Investment is payable on or before 30 days following the
execution of the Definitive Agreement;

 
(c)  
Total Cash Investment to be payable as necessary to complete construction of the
Project, but not to be accelerated or neither delayed from attached Schedule;

 
Page 1 of  5                   MINE-SENCO Rio Frio LOI January 10, 2011
 

--------------------------------------------------------------------------------

 
 
(d)  
Buyer to settle/pay debt due to E+Co in amount of US$ 59,472.00, which is
included in the Purchase Price, and it is attached to this LOI as Schedule 1.0.

 
(e)  
The Parties agree to form a new entity (company) to hold the Project with the
proper share ownership (30% Minerco Honduras / 70% SENCO), and with the minimum
equity of US$562,028 minus US$25,364, that includes the 70% equity of The
Seller;

 
(f)  
The Buyer’s shares in new company shall be Preferred (First Paid) shares;

 
(g)  
Buyer shall be provided one (1) seat on the Board of Directors of  new company
as Vice President of the Board of Directors;

 
(h)  
Buyer shall implement then oversee all accounting philosophies and policies to
ensure compliance with proper regulatory authorities;

 
(i)  
Buyer acquires a minimum of 30% of El Chaguiton (Rio Frio Phase 1) and 30% of El
Palmar (Phase 3). Actual ownership will be dictated by actual equity
placement.  After a negotiation process between Parties, Buyer can acquire a
maximum of 80% right, title and interest of the Project, while Seller to retain
a minimum of 20% right, title and interest of the Project. The Parties agree to
form a new entity (company) to hold each Project.

 
 
2.           Definitive Agreement.  The parties and their counsel shall be
responsible for preparing the initial draft of the Definitive Agreement. Subject
to the conditions precedent to the transaction and a satisfactory due diligence
investigation, Buyer and Seller shall negotiate in good faith to arrive at a
mutually acceptable Definitive Agreement for approval, execution and delivery at
the earliest possible practical date.
 
3.           No Shop Clause.  Buyer shall not from and after the date hereof
cause any person or entity not to, directly or indirectly, through any director,
officer, employee, agent or other adviser or representative acting in such
capacity or as an individual (each, a “Representative”) or otherwise (a)
solicit, initiate or entertain offers from, negotiate with or in any manner
encourage or facilitate, discuss, except or consider any proposal from any other
person or entities relating to the subject matter of this LOI, in whole or in
part, or by means or (b) participate in any negotiations regarding, or furnish
to any other person any information with respect to, or otherwise cooperate in
any way with, or assist or participate in, facilitate or encourage, any effort
or attempt by any person or entity to do or seek any of the foregoing.  Buyer
shall immediately cease and cause to be terminated all existing agreements,
arrangements, discussions or negotiations with any persons or entities
previously with respect to any of the foregoing.  Buyer shall notify Seller
promptly if any such proposal or offer, or any inquiry or contact with any
person with respect thereto or the subject matter of this LOI, and shall, in any
such notice to Seller, indicate in reasonable detail the identity of the person
or entity making such proposal, offer, inquiry or contact.  Buyer and Seller
shall not release any third party from, or waive any provision of, any
confidentiality agreement to which it is a party.


Page 2 of  5                   MINE-SENCO Rio Frio LOI January 10, 2011
 

--------------------------------------------------------------------------------

 
 
4.           Entire Understanding.   This LOI embodies the entire understanding
of the parties with respect to the transaction contemplated hereby, and
supersedes and replaces any prior understanding, agreement or statement of
intent, written or verbal, of any and every notice with respect to such
understanding, agreement or statement.
 
5.           Counterparts. This LOI may be signed in one or more counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this LOI.  Delivery of an executed counterpart of the signature to this LOI by
telecopy shall be effective as delivery of a manually executed counterpart of
this LOI.
 
6.           Choice of Law and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Texas,
without reference to its conflicts of laws principles. The parties agree, before
going to any local or international legal dispute, to accept the Conciliation
and Arbitration process regulated by the Commercial Chamber of Tegucigalpa,
M.D.C., Francisco Morazan, Honduras.


7.           Miscellaneous.   This Agreement shall be a binding contractual
obligation of the parties with the intent to be replaced by a further binding
Definitive Agreement containing all of the forgoing terms and provisions within
thirty (30) business days of the date of execution. Should the Definitive
Agreement not be signed within 30 days of the signing of this Agreement, this
Agreement shall remain in force until such time that a Definitive Agreement is
signed.


8.           Fair Meaning. The parties agree that the wording of this LOI and
the Definitive Agreement shall be construed as a whole according to its fair
meaning, and not strictly for or against any of the parties to this LOI or the
Definitive Agreement, including the party responsible for drafting those
documents.


Page 3 of  5                   MINE-SENCO Rio Frio LOI January 10, 2011
 

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, The Parties have caused this Binding Agreement to be duly
executed on the Effective Date first written above.




SELLER:


SESECAPA ENERGY COMPANY S.A. DE C.V., a Honduran Corporation




By:  /s/ Abogada Jenny M. Elvir Castro               
              Abogada Jenny M. Elvir Castro
Its:        President


Dated:__________________________________________________________




BUYER:


MINERCO RESOURCES, INC., a Nevada Corporation
MINERCO HONDURAS S.A., a Honduran Corporation




By: /s/ V. Scott Vanis                               
             V. Scott Vanis
Its:        President


Date: __________________________________________________________
Page 4 of  5                   MINE-SENCO Rio Frio LOI January 10, 2011

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.0
Cash Investment Schedule



 

[img003.jpg]


 
Page 5 of  5                   MINE-SENCO Rio Frio LOI January 10, 2011
 

--------------------------------------------------------------------------------

 
